Case: 1:18-cv-04473 Document #: 103 Filed: 07/31/20 Page 1 of 1 PageID #:2833

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ashley Pierrelouis, et al.
                                   Plaintiff,
v.                                                      Case No.: 1:18−cv−04473
                                                        Honorable Jorge L. Alonso
Gogo Inc., et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 31, 2020:


        MINUTE entry before the Honorable Jorge L. Alonso: Defendants' unopposed
motion to enter an agreed briefing schedule and for leave to file briefs in excess of the
page limit [102] is granted. Defendants' motion to dismiss shall be filed by 9/21/20. Lead
Plaintiff's response to Defendants' motion to dismiss shall be filed by 11/20/20.
Defendants' reply in support of its motion to dismiss shall be filed by 12/21/20. Notice
mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
